Citation Nr: 0411761
Decision Date: 05/05/04	Archive Date: 09/01/04

DOCKET NO. 92-13 870                        DATE  MAY 05 2004

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an assignment of a higher evaluation for a depressive disorder, currently rated as 30 percent disabling, from the initial grant of service connection.

REPRESENT A TION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


_
..

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Nashville, Tennessee. The veteran currently resides within the jurisdiction of the Winston-Salem, North Carolina RO.

In a March 2004 letter the Boar requested the veteran to clarify representation. He was informed that if the Board did not hear from him within 30 days appellate review would resume without representation. No response was received from the veteran.

The current issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran when further action is required on her part.

REMAND

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

- 2 



The VCAA requires VA to notify the claimant and the claimant's representative of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is also required to inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the Board has been unable to identify any documents in the claims file establishing that VA has satisfied all the notification requirements of the VCAA.

Accordingly, this case is remanded for the following actions:

1. The RO should ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 are completed. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2003).

2. The RO should request the veteran to identify any VA and private facilities he has received treatment for his psychiatric illness and hypertension covering the period from November 26, 2002 to the present. Thereafter RO should obtain all records not on file.

3. Following any additional development deemed appropriate by the RO, the RO should readjudicate the issues in appellate status. If the claims remain denied, then a supplemental statement of the case should be issued to the veteran and he should be given an opportunity to respond.

- 3 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




